     Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 1 of 12 PageID #:207




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

CHRISTINE SLOWINSKI, individually              )
and on behalf of all others similarly          )
situated,                                      )
                                               )
              Plaintiff,                       )      Case No. 20 CV 2381
                                               )
              v.                               )
                                               )      Judge John Robert Blakey
FORCES OF NATURE, INC.                         )
                                               )
              Defendant.                       )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff Christine Slowinski brings this putative class action under Illinois

law against Defendant Forces of Nature, Inc., alleging that Defendant has mislabeled

its homeopathic over-the-counter (OTC) drugs, causing her and other purchasers

various economic and non-economic injuries. Defendant has moved to dismiss. [24].

For the reasons explained below, this Court denies Defendant’s motion.

I.     The Complaint’s Allegations

       Defendant manufactures, markets, sells, and distributes homeopathic

medicinal products throughout the State of Illinois and the country under the brand

name “Forces of Nature.” [21] at ¶¶ 7, 10–11. Plaintiff, a purchaser of these products,

alleges that Defendant falsely advertises thirteen of its products as containing certain

active ingredients when those products do not, in fact, contain such ingredients. Id.

at ¶¶ 8–9. For instance, according to Plaintiff, Defendant advertises and labels a

maximum strength sinus product as containing the active ingredients “occimim,”



                                           1
      Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 2 of 12 PageID #:208




 “berberis vulgaris,” “allium sativum,” “thuja occidentalis,” “echinacea angustifoolia,”

 “silica,” and “trigonella foenum-graceum,” when those ingredients are not present in

 the product. Id. at ¶ 8(k). Plaintiff claims she tested a sample of Defendant’s

 maximum strength sinus product through a Fourier Transform Infrared

 Spectrometer (FTIR), which revealed that it contained no other substance but water

 and ethanol. Id. at ¶¶ 15–16. Plaintiff alleges that she purchased these products

 without knowing they did not contain the listed ingredients and, as a result, suffered

 injuries including lost money, time, and “stress, aggravation, frustration, loss of trust,

 loss of serenity, and loss of confidence in product labeling.” Id. at ¶¶ 27, 33. She last

 purchased Defendant’s products on February 10, 2020. Id. at ¶ 8.

         To redress her alleged injuries, Plaintiff brings a four-count complaint on

 behalf of a putative class, asserting claims for violation of the Illinois Consumer

 Fraud and Deceptive Business Practices Act (ICFA) (Count I); common law fraud

 (Count II); unjust enrichment (Count III); and breach of express warranties (Count

 IV). Id. at ¶¶ 48–73. Defendant has moved to dismiss the first amended complaint

 in its entirety. [24].

II.     Legal Standard

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

 a complaint must provide a “short and plain statement of the claim” showing that the

 pleader merits relief, Fed. R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the

 claim “and the grounds upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also



                                             2
       Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 3 of 12 PageID #:209




contain “sufficient factual matter” to state a facially plausible claim to relief—one

that “allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). This plausibility standard “asks for more than a sheer

possibility” that a defendant acted unlawfully.        Iqbal, 556 U.S. at 678.     Thus,

“threadbare recitals of the elements of a cause of action” and mere conclusory

statements will not suffice. Tobey v. Chibucos, 890 F.3d 634, 639 (7th Cir. 2018)

(quoting Iqbal, 556 U.S. at 678). In evaluating a complaint under Rule 12(b)(6), this

Court accepts all well-pleaded allegations as true and draws all reasonable inferences

in the plaintiff’s favor. Iqbal, 556 U.S. at 678.

III.     Analysis

         In moving to dismiss, Defendant argues that: (1) it did not, as a matter of law,

deceptively label its products; (2) Plaintiff was contributorily negligent in purchasing

the products; (3) federal law preempts Plaintiff’s claims; and (4) Plaintiff has failed

to plead her fraud-based allegations with particularity. [25]. This Court first sets

forth the federal framework regulating homeopathic drugs before turning to

Defendant’s arguments.

         A.     Federal Framework on Homeopathic Drugs

         In 1938, after becoming “increasingly concerned about unsafe drugs and

fraudulent marketing,” Wyeth v. Levine, 555 U.S. 555, 566 (2009), Congress enacted

the Federal Food, Drug, and Cosmetic Act (FDCA), ch. 675, 52 Stat. 1040 (codified as

amended at 21 U.S.C. § 301 et seq.).          Relevant here, Congress prohibited the



                                             3
   Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 4 of 12 PageID #:210




“adulteration or misbranding” of any “drug”; a “drug” is “misbranded” if its labeling

is “false or misleading in any particular.” 21 U.S.C. §§ 331(b), 352. Under the FDCA,

a “drug” includes “articles recognized in the official United States Pharmacopoeia,

official Homoeopathic Pharmacopoeia of the United States [(HPUS)], or official

National Formulary, or any supplement to any of them.” Id. § 321(g)(1).

      As another district court has observed in considering claims regarding

homeopathic drugs, HPUS merely sets forth standards for source, composition, and

preparation of homeopathic drugs and contains monographs of drug ingredients used

in homeopathic treatment. Delarosa v. Boiron, Inc., 818 F. Supp. 2d 1177, 1183 (C.D.

Cal. 2011). Unlike non-homeopathic OTC drugs, the FDA “has largely abdicated any

role it might have had in creating standards for homeopathic OTC drugs, and has

instead attempted to delegate this authority to the non-governmental organization

that determines whether homeopathic substances should be included in the HPUS.”

Id. at 1191; see also In re Celexa & Lexapro Mktg. & Sales Practices Litig., No. CIV.A.

13-11343-NMG, 2014 WL 866571, at *4 (D. Mass. Mar. 5, 2014) (commenting that

the FDA implements comprehensive regulations as to the prescription drug industry,

while maintaining an “insufficient regulatory framework” as to the homeopathic drug

industry), aff’d on other grounds, 779 F.3d 34 (1st Cir. 2015). As such, the mere fact

that a drug has been included in HPUS does not mean that it has been approved by

the FDA for safety or efficacy, or that the FDA has approved its labels. See Forcellati

v. Hyland’s, Inc., No. CV121983GHKMRWX, 2015 WL 9685557, at *3 (C.D. Cal. Jan.




                                          4
   Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 5 of 12 PageID #:211




12, 2015); Jovel v. Boiron Inc., No. 2:11-CV-10803-SVW-SH, 2013 WL 12164622, at

*11 (C.D. Cal. Aug. 16, 2013).

      B.     Deceptive Labeling

      Against this backdrop, Defendant argues that its labels comply with federal

standards and are thus not deceptive as a matter of law, therefore foreclosing all of

Plaintiff’s claims, which rely upon the common contention that Defendant

misrepresented the ingredients contained in its products. [25] at 2–7, 14–15. Implicit

in this argument is the notion that, because the FDA has signed off on Defendant’s

labeling, its labels cannot be misleading as a matter of law. Id. Not so. As noted

above, a drug’s inclusion in HPUS does not mean that the FDA has approved its

labels. Forcellati, 2015 WL 9685557, at *3.

      Relatedly, Defendant also argues that Plaintiff fundamentally misunderstands

homeopathy, insisting that it maintains accurate labels and that Plaintiff has falsely

accused it by alleging otherwise. [30] at 2–5. While this may (or may not) be the case

ultimately, such an argument is misplaced on a motion to dismiss. This Court must

take as true Plaintiff’s allegations that, after testing samples of Defendant’s products

via FTIR, Plaintiff discovered that they did not contain the active ingredients listed

on the labels. Calderone v. City of Chicago, 979 F.3d 1156, 1161 (7th Cir. 2020). In

short, this Court cannot simply conclude at this juncture that Defendant accurately

labeled its products.




                                           5
   Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 6 of 12 PageID #:212




       B.     Contributory Negligence

       Next, Defendant argues that Plaintiff was contributorily negligent because she

did not understand the labels on the products she purchased; that negligence,

Defendants says, bars all of her claims. [25] at 8–9. This Court disagrees.

       First, under Illinois law, a “victim’s negligence is not a defense to an

intentional tort.” Williams Elecs. Games, Inc. v. Garrity, 366 F.3d 569, 573 (7th Cir.

2004); see also Straits Fin. LLC v. Ten Sleep Cattle Co., 900 F.3d 359, 376 (7th Cir.

2018). Thus, Plaintiff’s alleged contributory negligence, even if proven, would not bar

Plaintiff’s ICFA and fraud claims.

       Second, contributory negligence constitutes an affirmative defense and

ordinarily presents “a factual issue to be decided by the trier of fact.” Cont’l Grp., Inc.

v. Lincoln Land Moving & Storage, Inc., 710 F.2d 368, 372 (7th Cir. 1983); see also

Lomec v. United States, No. 12 C 9439, 2014 WL 4699500, at *2 (N.D. Ill. Sept. 22,

2014). At this stage, the record remains undeveloped, and thus, this Court has no

basis to conclude that Defendant would succeed on the merits of its contributory

negligence defense.

       C.     Preemption and Primary Jurisdiction

       Defendant also argues that the doctrines of preemption and primary

jurisdiction bar Plaintiff’s state-law claims. [25] at 9–14. This Court addresses both

arguments below.




                                            6
   Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 7 of 12 PageID #:213




             1.     Preemption

      The Supremacy Clause of the Constitution provides that the Constitution and

federal laws constitute “the supreme Law of the Land . . . Laws of any State to the

Contrary notwithstanding.” U.S. Const., art. VI, cl. 2. Accordingly, the Supremacy

Clause “invalidates state laws that ‘interfere with, or are contrary to,’ federal law.”

Dolin v. GlaxoSmithKline LLC, 901 F.3d 803, 811 (7th Cir. 2018) (quoting

Hillsborough County v. Automated Med. Labs., Inc., 471 U.S. 707, 712 (1985)), cert.

denied, 139 S. Ct. 2636 (2019).

      Preemption comes in three forms: (1) express preemption, which occurs when

“Congress clearly declares its intention to preempt state law”; (2) field preemption,

which occurs when the “‘structure and purpose’ of federal law shows Congress’ intent

to preempt state law”; and (3) conflict preemption, when there exists an “actual

conflict between state and federal law,” rendering it impossible for a person to comply

with both. Id. (first quoting Mason v. SmithKline Beecham Corp., 596 F.3d 387, 390

(7th Cir. 2010); and then Guilbeau v. Pfizer Inc., 880 F.3d 304, 310 (7th Cir. 2018));

see also Effex Capital, LLC v. Nat’l Futures Ass’n, 933 F.3d 882, 893 (7th Cir.

2019), cert. denied, 140 S. Ct. 1122 (2020). Defendant’s brief fails to make clear which

form (or forms) of preemption ought to apply here, so this Court analyzes all three.

      Express preemption exists only when Congress has declared its intention to

preempt state regulation through a direct statement in the text of a federal law. C.Y.

Wholesale, Inc. v. Holcomb, 965 F.3d 541, 546 (7th Cir. 2020), reh’g denied (Aug. 6,

2020). Defendant alludes generally to 21 U.S.C. § 379r(a), which preempts state-law



                                           7
   Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 8 of 12 PageID #:214




claims that impose a requirement on any drug that “is different from or in addition

to, or that is otherwise not identical with” a requirement under the FDCA, the Poison

Prevention Act of 1970, or the Fair Packaging and Labeling Act. Yet Defendant has

not identified any state law that meets this standard. To the contrary, the FDCA

prohibits misbranding of drugs, which occurs if the drug’s label is “false or misleading

in any particular,” 21 U.S.C. § 352, and Plaintiff’s state-law claims would also require

Defendant to refrain from falsely or misleadingly label their products. Granting

Plaintiff relief would thus not impose a state requirement “different from or in

addition to, or that is otherwise not identical with” that of the FDCA. 21 U.S.C. §

379r(a); see also, e.g., Jovel, 2013 WL 12164622, at *11 (holding that the FDCA did

not expressly preempt the plaintiff’s state-law claims asserting that defendant

labeled its products in a manner that was not false or misleading); Forcellati, 2015

WL 9685557, at *3 (noting that the legislative history surrounding § 379r makes clear

that Congress did not mean to preempt state laws prohibiting false and misleading

advertising).

      Plaintiff cites Carter v. Novartis Consumer Health, Inc., where the district

court found that federal regulations expressly preempted the plaintiff’s state-law

claims alleging that defendant falsely advertised and marketed over-the-counter

cough and cold medicines as “safe and effective for children under the age of six.” Id.

at 1277, 1280–82. There, however, the court observed that the FDA had set forth the

“approved indications for use and age-dependent dosage instructions that must be

present on the product labeling.” Id. at 1280. Thus, a state-law claim attempting to



                                           8
   Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 9 of 12 PageID #:215




impose a requirement “different from” or “in addition to” the FDA requirements was

expressly preempted. Id. at 1283. Here, in contrast, the FDA has not regulated the

specific contents of the labels Plaintiff challenges, so her state-law claims do not seek

to impose any requirement “different from” or “in addition to” any FDA requirement.

See Delarosa, 818 F. Supp. 2d at 1189 (distinguishing Carter as arising from facts

concerning non-homeopathic OTC drugs, which the FDA regulates through a

“comprehensive process”).

       Nor does field preemption apply. Field preemption remains “rare” and applies

only where federal law “occupies a field” of regulation “so comprehensively that it has

left no room for supplementary state legislation.” Nelson v. Great Lakes Educ. Loan

Servs., Inc., 928 F.3d 639, 651–52 (7th Cir. 2019) (quoting Int’l Ass’n of Machinists

Dist. Ten v. Allen, 904 F.3d 490, 498 (7th Cir. 2018)). Defendant argues that Congress

has clearly occupied the field of homeopathic regulation, [25] at 9, yet points to no

“textual anchor in any statute or regulation” that suggests that is true, Marsh v. CSL

Plasma Inc., No. 19 C 6700, 2020 WL 7027720, at *5 (N.D. Ill. Nov. 30, 2020) (holding

that no preemption of state-law exists in the field of plasma donation because there

is nothing “in any statute or regulation that suggests Congress has occupied” that

entire field).   Absent any indicia of congressional intent to “foreclose any state

regulation” in the area of homeopathic medicine, field preemption simply remains

inapplicable. Di Joseph v. Standard Ins. Co., 776 F. App’x 343, 347 (7th Cir. 2019)

(quoting Int’l Ass’n of Machinists, 904 F.3d at 498).




                                           9
  Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 10 of 12 PageID #:216




      Finally, conflict preemption applies only where federal and state law directly

conflict in a way to render it impossible for someone to simultaneously comply with

both. C.Y. Wholesale, 965 F.3d at 547. Here again, Plaintiff’s state-law claims merely

seek to impose similar requirements to what federal law already requires—truthful

statements on labels. Therefore, no such conflict exists between federal and state

law. See Jovel, 2013 WL 12164622, at *12; Delarosa, 818 F. Supp. 2d at 1190.

             2.     Primary Jurisdiction

      Finally, this Court rejects Defendant’s argument that the doctrine of primary

jurisdiction bars Plaintiff’s claims.   Contra [25] at 13–14.    Primary jurisdiction

constitutes a “permissive doctrine that applies when resolving a claim requires the

resolution of issues which, under a regulatory scheme, have been placed within the

special competence of an administrative body.”        Peerless Network, Inc. v. MCI

Commc’ns Servs., Inc., 917 F.3d 538, 542 (7th Cir. 2019) (quoting United States ex rel.

Sheet Metal Workers Int’l Ass’n, Local Union 20 v. Horning Investments, LLC, 828

F.3d 587, 592 (7th Cir. 2016)).

      Here, the FDA does not possess special competence in assessing whether drug

labels are false and misleading.        Instead, courts can, and do, make these

determinations regularly. See Jovel, 2013 WL 12164622, at *12; Delarosa, 818 F.

Supp. 2d at 1191; see also City of Chicago v. Purdue Pharma L.P., 211 F. Supp. 3d

1058, 1065 (N.D. Ill. 2016) (holding that the primary jurisdiction doctrine did not

require the court to abstain from hearing a case alleging that opioid manufacturers

falsely marketed the risks, benefits, and superiority of opioids); Gubala v. CVS


                                          10
  Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 11 of 12 PageID #:217




Pharmacy, Inc., No. 14 C 9039, 2016 WL 1019794, at *16 (N.D. Ill. Mar. 15, 2016)

(“The Court is well qualified to interpret the regulations and to resolve matters

regarding allegations of false and misleading representations.”). This Court thus

declines to abstain from considering the merits of this case under the primary

jurisdiction doctrine.

      D.     Sufficiency of Fraud Allegations

      Finally, Defendant challenges the adequacy of Plaintiff’s fraud-based

allegations. [25] at 14–15. Federal Rule of Civil Procedure 9(b) requires pleadings to

“state with particularity the circumstances constituting fraud.”       Plaintiff must

therefore describe the who, what, when, where, and how of the alleged fraud.

Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 738 (7th Cir. 2019); Benson v.

Fannie May Confections Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019).

      Plaintiff does just that. She asserts that Defendant’s labeling is false and

misleading because it causes consumers to believe that Defendant’s products contain

certain active ingredients when they do not. [21] at ¶¶ 1, 10–19. She also describes

in detail how she formed the basis of these allegations by conducting the FTIR

experiment. Id. at ¶¶ 10–19. Plaintiff alleges that she and other consumers would

not be able to understand that Defendant’s products do not contain the listed active

ingredients without any advanced understanding of chemistry and without

conducting complex experiments on the products. Id. at ¶ 25. Plaintiff also alleges

that she purchased the products most recently on February 10, 2020, and that

Defendant sells the products throughout Illinois. Id. at ¶¶ 7, 9. These allegations



                                         11
  Case: 1:20-cv-02381 Document #: 35 Filed: 03/26/21 Page 12 of 12 PageID #:218




sufficiently describe the who, what, when, where, and how of the fraud with

particularity. See Benson, 944 F.3d at 646.

IV.   Conclusion

      For the reasons explained above, this Court denies Defendant’s motion to

dismiss [24]. The parties shall meet and confer and file a joint status report by April

9, 2021 proposing reasonable case management dates for the remaining life cycle of

the case. If the parties believe that a settlement conference would be fruitful, they

should contact Chambers, and this Court will make a referral to the assigned

Magistrate Judge for this purpose.

Dated: March 26, 2021


                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                          12
